IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GREGORY SHANE KINNARD JR.,                  : No. 160 MM 2015
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HONORABLE MICHAEL A. GEORGE,                :
PRESIDENT JUDGE OF THE 51ST                 :
DISTRICT COURT OF ADAMS COUNTY,             :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Quo Warranto is DENIED.

The Prothonotary is DIRECTED to strike the name of the jurist from the caption.